Citation Nr: 1732764	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder only as secondary to service-connected rheumatic heart disease with cardiac arrhythmia, probable Barlow syndrome (heart disorder).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and M.E. 


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel
INTRODUCTION

The Veteran served in the Texas Army National Guard from February 1964 to February 1965, with a period of active duty for training from June 1964 to December 1964. This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

In an August 2013 decision, the Board denied service connection for PTSD. In April 2014, the Board denied direct service connection for a non-PTSD psychiatric disorder. Thus, the remaining issue is entitlement to service connection for a non-PTSD psychiatric disorder secondary to a service-connected heart disorder. 

The Board notes that throughout the appeal period, certain aspects of the appealed claims were decided and remanded in September 2011, August 2013, April 2014, September 2014, May 2015 and August 2016. It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to obtain an adequate opinion regarding the Veteran's secondary service connection claim. 

Remand is required for an adequate opinion regarding aggravation. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition. El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. 

Multiple VA examinations have been obtained.  An October 2013 VA medical opinion was that there was nothing to suggest that that depressive disorder was related to the Veteran's heart problems.  There was no aggravation opinion and no supporting explanation.  An April 2014 VA medical opinion found that were was nothing to suggest that the depressive disorder was aggravated by the heart condition.  There was no supporting explanation.  A December 2014 VA examination did not provide an opinion.  A January 2015 VA medical opinion was that the Veteran's depressive disorder was not caused by his service-connected heart disorder.  No supporting rationale was provided and the examiner did not address aggravation.  In a March 2016 VA medical opinion, the examiner was unable to provide a diagnosis.  

A May 2017 VA examination was most recently obtained. The VA examiner diagnosed posttraumatic stress disorder (PTSD) and depressive disorder based on traumas witnessed during service. The VA examiner specifically noted that the stressors of seeing a man accidently shot to death in basic training, being deafened in boot camp by mortar round explosion, and the Veteran witnessing his friend be run over by a tank all contributed to the Veteran's PTSD and are service related. Furthermore, the examiner found that the depressive disorder was a progression of the PTSD. The VA examiner opined that the service connected heart condition was not likely to have aggravated or caused the mental conditions of PTSD and MDD given her belief that the Veteran's psychiatric conditions were directly related to service. However, in August 2013 and April 2014 remands, the Board expressly found that these stressors are based on testimony that is not credible.  Accordingly, the underlying rationale for the opinion that the disorders are not caused or aggravated by the service-connected heart disorder is in error.  Accordingly, remand is once again required.   

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an addendum opinion from the May 2017 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of his non-PTSD psychiatric disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to provide the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed non-PTSD psychiatric disorder(s) was caused by his service-connected heart disorder? 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed non-PTSD psychiatric disorder(s) was aggravated by his service-connected heart disorder?

The Board has determined the Veteran's testimony regarding stressors as not credible and the Veteran was found not to have served in Vietnam.

The examiner must address the Veteran's statement that he had anxiety due to his medical problems. 


5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




